    Case 2:17-cv-05114-MMB Document 359 Filed 06/30/21 Page 1 of 1




                                         IN THE UNITED STATES DISTRICT COURT
                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   ALEXANDRE PELLETIER, Individually and on Behalf
   of All Others Similarly situated,
                                                                         Civil Action
                                 Plaintiffs,
                  v.
   ENDO INTERNATIONAL, pie, et al.,
                                                                         No.:   2:17-cv-05114-MMB
                                 Defendants.




                  AND NOW, this            30th      day of     June                     20 21 , it is hereby

                   ORDERED that the application of __N_o_am_M_a_n_d__
                                                                    e l __________, Esquire,




          □
to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is




          □
            X          GRANTED.1

                       DENIED.




                                                                       /s/ MICHAEL M. BAYLSON
                                                                         MICHAEL M. BAYLSON , J.




1 This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registration
process for the Court's ECF system. Instructions and forms are available on the Court website.
